Exhibit 10.2 [FORM RSU AGREEMENT FOR NON-EMPLOYEE DIRECTORS] RESTRICTED STOCK UNIT AGREEMENT This Restricted Stock Unit Agreement (this “ Agreement ”), dated as of the Grant Date, is made by and between the “ Grantee ” (as set forth in Annex A) and Unifi, Inc. (the “ Company ”). W I T N E S S E T H : WHEREAS, the Company has adopted the Unifi, Inc. 2013 Incentive Compensation Plan (the “ Plan ”); and WHEREAS, the Board of Directors of the Company (the “ Board ”) has determined that it is desirable and in the best interests of the Company to grant to the Grantee restricted stock units (“ RSUs ”) as an incentive for the Grantee to advance the interests of the Company; NOW, THEREFORE, the parties agree as follows: 1.
